DETAILED ACTION
This is a response to Application # 17/555,030 filed on December 17, 2021 in which claims 1-17 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are pending, of which claims 1-8, 12, and 15-17 are rejected under 35 U.S.C. § 101; claims 1, 4-8, 16, and 17 are rejected under 35 U.S.C. § 102(a)(2); and claims 2, 3, and 9-15 are rejected under 35 U.S.C. § 103.

Information Disclosure Statement
The information disclosure statements filed April 4, 2022 and August 17, 2022 comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. They have been placed in the application file and the information referred to therein has been considered as to the merits.  

The information disclosure statement filed January 18, 2022 fails to comply with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609 because no legible copy of the non patent literature was provided as required by 37 C.F.R. § 1.98(a)(2). Although 37 C.F.R. § 1.98(d) does provide an exception to 37 C.F.R. § 1.98(a)(2), that exception only applies when “[t]he information disclosure statement submitted in the earlier application complies with paragraphs (a) through (c) of [37 C.F.R. § 1.98].” (Emphasis added). Here, these references were not submitted on any earlier information disclosure statements. Additionally, these references do not qualify under the express waiver outlined in MPEP § 609.04(a)(II) because that waiver only applies to “pending unpublished US application[s],” while in the present case these documents are office actions from a published US Patent. Thus, these references must be included in order to comply with 37 C.F.R. § 1.98.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. The remainder of the information disclosure statement complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609, and has been placed in the application file and the information referred to therein has been considered as to the merits.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Requirement for Information Under 37 C.F.R. § 1.105
Applicant and the assignee of this application are required under 37 C.F.R. § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.

Basis for Requirement
An information disclosure statement (“IDS”) was filed in the instant application on March 4, 2022. The IDS includes 136 pages with a listing of 3,745 references. The extraordinary number of references poses a serious burden on the office.
The instant claims are drawn to a method, system, and medium for allowing a user to correct text with an input type different than the input type used to enter the text.
A substantial portion of the 3,745 documents do not appear to be related to the claimed subject matter of the instant application. For example:

US Patent 10,512,750: a “bone conduction device.” This does not appear to be relevant to the pending claims.
US Publication 2018/0221783: a “balancing device” to balance an object at equilibrium. This does not appear to be relevant to the pending claims.
US Publication 2018/0007096: a method for selecting a data center for a network. This does not appear to be relevant to the pending claims.
US Publication 2016/0262442: 3D printing food media. This does not appear to be relevant to the pending claims.
US Publication 2015/0308470: Using magnets to connect physical devices. This does not appear to be relevant to the pending claims.
US Publication 2015/0140934: Wireless activated glove. This does not appear to be relevant to the pending claims.
US Publication 2015/0050923: Determining exit from a vehicle. This does not appear to be relevant to the pending claims.
US Publication 2015/0034855: An air discharge valve for an air mattress. This does not appear to be relevant to the pending claims.
 US Publication 2014/0040961: A satellite system for transmitting signals at different frequencies. This does not appear to be relevant to the pending claims.
US Publication 2014/0008163: A tuned mass damper. This does not appear to be relevant to the pending claims.
US Publication 2013/0279724: Determining the orientation of headphones. This does not appear to be relevant to the pending claims.
US Patent 8,170,966: Clustering SPAM emails. This does not appear to be relevant to the pending claims.
Büttner et al., “The Design Space of Augmented Virtual Reality Applications for Assistive Environments in Manufacturing: A Visual Approach,” In Proceedings of the 10th International Conference on Pervasive Technologies Related to Assistive Environments (PETRA '17), Island of Rhodes, Greece, Online available at: https://dl.acm.org/doi/pdf/10.1145/3056540.3076193, June 21-23, 2017, pp. 433-440. This describes designing augmented reality applications to monitor large manufacturing plants. This does not appear to be relevant to the pending claims.
Cheyer, Adam, "Adam Cheyer - About", retrieved on September 17, 2012, pp. 1-2. This is the biography of a software developer and is not germane the present invention.
Gupta, Naresh, "Inside Bluetooth Low Energy", Artech House, 2013, 274 pages. This book appears to be related to the use of low level Bluetooth technology. Nothing in the present invention is related to Bluetooth technology.
Nakamura et al., "Study of Information Clouding Methods to Prevent Spoilers of Sports Match", Proceedings of the International Working Conference on Advanced Visual Interfaces (AVI' 12), ISBN: 978- 1- 4503- 1287- 5, May 2012, pp. 661- 664. This relates to methods for blocking spoilers. Nothing in the present invention is related to blocking data or spoilers. 
"Pose, Cambridge Dictionary Definition of Pose", 4 pages. None of the claim language uses the term “pose,” nor does this term appear in the specification. Therefore, it appears to be unrelated to this invention.

Interrogatories
In light of the above, one of the following information is required to consider the art suggested by the applicant as relevant to this examination in the IDS filed March 4, 2022.
A) Applicants are specifically required to point out each reference cited on March 4, 2022 that describes a method including the step “receiving a first user input of a first input type, the first user input including a plurality of words;” “displaying, on the touch-sensitive display, the plurality of words;” “receiving a second user input of a second input type indicating a selection of a word of the plurality of words, the second input type different than the first input type;” “receiving a third user input; “modifying the selected word based on the third user input to provide a modified one or more words;” and “displaying, on the touch-sensitive display, the modified one or more words.”
B) Applicants are specifically required to point out which reference or references cited in the IDS filed on March 4, 2022 are most relevant to the examination of the claims of the instant application.


The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

Applicant is referred to MPEP 704.04 for further information regarding this request.

The Director has approved the request below:
/DAVID A WILEY/               Director, Art Unit 2100                                                                                                                                                                                         


Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Interpretation
Claim 13 recites a method claim including the limitation “determining whether the selected word requires disambiguation; in accordance with a determination that the selected word requires disambiguation, determining a plurality of candidate words.” (Emphasis added). In other words, this claim requires that it is determined that the selected word does or does not require disambiguation but only if the selected word does require disambiguation, to determine a plurality of candidate words, while if the selected word does not require disambiguation, then no determination of a plurality of candidate words is performed. Therefore, the broadest reasonable interpretation of this limitation does not require the determination of the candidate words to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). 
If this is not Applicant’s intended interpretation, the examiner recommends amending “determining whether the selected word requires disambiguation; in accordance with a determination that the selected word requires disambiguation, determining a plurality of candidate words” to “determining that the selected word requires disambiguation; in accordance with [[a]] the determination that the selected word requires disambiguation, determining a plurality of candidate words.”

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 12, and 15-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1, 16, and 17, these claims are directed to an abstract idea without significantly more. The claims recite, when considered individually or as a whole, a method, system, and computer program for modifying text.
The limitations “receiving a first user input … the first user input including a plurality of words;” “receiving a second user input … indicating a selection of a word of the plurality of words;” “receiving a third user input;” and “modifying the selected word based on the third user input to provide a modified one or more words” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III) (emphasis added). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim first merely recite the additional element of hardware components such as “an electronic device having one or more processors and a touch-sensitive display;” “memory;” “non-transitory computer readable medium.” This merely describes the technological environment of the invention. See MPEP § 2106.05(h) and FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). 
Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Evermann, US Publication 2014/0365209 at ¶¶ 18, 19, 71).

Next, the claims merely recite that the words and the modified data are “display[ed] on the touch-sensitive display.” This is merely a recitation to “apply it.” See MPEP § 2106.05(f). Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Evermann, US Publication 2014/0365209 at ¶ 153.

Finally, the claims recite that the “first user input [is] of a first input type;” that the “second user input [is] of a second input type;” and that “the second input type different than the first input type.” This is merely insignificant extra-solution activity. See MPEP § 2106.05(g). Specifically, this does not impose any meaningful limitation on the invention and is well-known for the reasons discussed below. Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Evermann, US Publication 2014/0365209 at ¶ 61.
Therefore, these claims are not patent eligible.

Regarding claim 2, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim first merely requires “determining a confidence score for each of the plurality of words,” which is part of the abstract idea because under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). The claim next merely requires that the words are displayed based on the confidence scores. This is merely a recitation to “apply it.” See MPEP § 2106.05(f). Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Evermann, US Publication 2014/0365209 at ¶ 16.
Therefore, this claim is not patent eligible.

Regarding claim 3, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires the determination of three specific confidence scores, namely “a speech-to-text score,” “a natural-language score,” and “a confidence score based on the speech-to-text score and the natural- language score,” which is merely insignificant extra-solution activity. See MPEP § 2106.05(g). Specifically, this does not impose any meaningful limitation on the invention due to the breadth at which it is claimed and is well-known for the reasons discussed below. Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Evermann, US Publication 2014/0365209 at ¶¶ 16, 24, 127.
Therefore, this claim is not patent eligible.

Regarding claim 4, this claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires that “the first user input of the first type is a typed input and wherein the third user input is a speech input,” which is mere data gathering. See MPEP § 2106.05(g). Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Evermann, US Publication 2014/0365209 at ¶ 61.
Therefore, this claim is not patent eligible.

Regarding claim 5, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires that the speech input is “a first command” that triggers the “modifying the selected word based on the third user input,” which is merely a recitation to “apply it” because it is merely tying the process to a computer issued command. See MPEP § 2106.05(f). Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Nuance Dragon NaturallySpeaking Version 13 End-User Workbook; September 2014; Nuance Communications, Inc.; Revision 1; Page 51.
Therefore, this claim is not patent eligible.

Regarding claims 6-8, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, these claims merely specify the type of modification, such as capitalization, spelling, and formatting, which is part of the abstract idea because under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III).
Therefore, these claims are not patent eligible.

Regarding claim12, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires the generalized concept that “the second user input corresponds to a direction of a user's gaze,” which is an insignificant extra-solution activity. See MPEP § 2106.05(g).
Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Thörn, US Publication 2015/0364140 at ¶ 5.
Therefore, this claims are not patent eligible.

Regarding claim 15, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. For example, this claim merely requires that the first input includes a command, which is an insignificant extra-solution activity. See MPEP § 2106.05(g).
Therefore, this is not a “practical application.” Additionally, this is not “something more” because it is a well-understood, routine, and conventional activity that cannot provide an inventive concept. See MPEP § 2106.05(d) and Escapa et al., US Publication 2008/0115056 at ¶ 11.
Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 16, and 17 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Nuance Dragon NaturallySpeaking (hereinafter Dragon), as evidenced by Nuance Dragon NaturallySpeaking Version 13 End-User Workbook; September 2014; Nuance Communications, Inc.; Revision 1; Pages 1-118 (hereinafter NaturallySpeaking) and Working with the Dragon Bar; June 27, 2016; Nuance Communications, Inc; Pages 1-2 (hereinafter DragonBar).

Regarding claim 1, Dragon discloses a method, comprising “at an electronic device having one or more processors and a touch-sensitive display” (NaturallySpeaking 112 and DragonBar 1) where NaturallySpeaking indicates that the method operating on a computer (i.e., a device having one or more processors) and connected to an iPhone (i.e., a touch-sensitive display) as a microphone. DragonBar additionally indicates that the Dragon Software may operation on “a touchscreen computer.” Additionally, Dragon discloses “receiving a first user input of a first input type, the first user input including a plurality of words” (NaturallySpeaking 53) by indicating that the system may operate on text, such as paragraphs (i.e., a plurality of words), that was typed (i.e., a first input type). Further, Dragon discloses “displaying, on the touch-sensitive display, the plurality of words” (NaturallySpeaking 77 and DragonBar 1) by indicating that the method is used with Microsoft Word, which is known to one of ordinary skill in the art to display the words typed by the user. As indicated by DragonBar, this may be operated on a touchscreen computer, meaning that the text of Microsoft Word would be displayed on a touch-sensitive display, as claimed. Moreover, Dragon discloses “receiving a second user input of a second input type indicating a selection of a word of the plurality of words, the second input type different than the first input type” (NaturallySpeaking 47) by receiving a voice command (i.e., a second input type different than the first input type) to edit the document (i.e., a second user input) that selects one or more words based on the user given indication within the command. For example, Dragon gives the example of the command “select let me know” that indications the selection of the word “let.” Likewise, Dragon discloses “receiving a third user input; modifying the selected word based on the third user input to provide a modified one or more words” (NaturallySpeaking 51) by giving an example of the user using the select command to select the word “lunch” and then receiving an additional input of “an early dinner” (i.e., a third input) and replacing (i.e., modifying) the word “lunch” with the words “an early dinner.” Finally, Dragon discloses “displaying, on the touch-sensitive display, the modified one or more words” (NaturallySpeaking 77 and DragonBar 1) by indicating that the method is used with Microsoft Word, which is known to one of ordinary skill in the art to display the words typed by the user. As indicated by DragonBar, this may be operated on a touchscreen computer, meaning that the text of Microsoft Word would be displayed on a touch-sensitive display, as claimed.

Regarding claim 4, Dragon discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Dragon discloses “wherein the first user input of the first type is a typed input and wherein the third user input is a speech input.” (NaturallySpeaking 51, 53).

Regarding claim 5, Dragon discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, Dragon discloses “wherein the speech input includes a first command and wherein modifying the selected word based on the third user input to provide a modified one or more words comprises modifying the one or more words based on the first command” (NaturallySpeaking 51) by giving an example of the user using the select command to select the word “lunch” and then receiving an additional input of “an early dinner” (i.e., a third input) and replacing (i.e., modifying) the word “lunch” with the words “an early dinner.”

Regarding claim 6, Dragon discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Dragon discloses “wherein the first command is a command to modify capitalization of the selected word” (NaturallySpeaking 48) by allowing the user to directly edit the word including capitalization. 

Regarding claim 7, Dragon discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Dragon discloses “wherein the first command is a command to modify spelling of the selected word” (NaturallySpeaking 44) where “Exercise 2” gives a specific example of a user entering text, selecting a word, and correcting the spelling.

Regarding claim 8, Dragon discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, Dragon discloses “wherein the first command is a command to modify textual effects of the selected word” (NaturallySpeaking 54) by allowing the user to format the text by voice.

Regarding claim 16, it merely recites an electronic device for performing the method of claim 1. The device comprises computer hardware and software modules for performing the various functions. Dragon comprises computer hardware and software modules for performing the same functions. Thus, claim 16 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 17, it merely recites a non-transitory computer-readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. Dragon comprises computer software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2, 3, and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Dragon in view of Evermann, US Publication 2014/0365209 (hereinafter Evermann).

Regarding claim 2, Dragon discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Dragon does not appear to explicitly disclose “wherein displaying, on the touch-sensitive display, the plurality of words comprises: determining a confidence score for each of the plurality of words; and displaying the plurality of words based on the confidence score of each word of the plurality of words.”
However, Evermann discloses a voice processing software application including the step of “wherein displaying, on the touch-sensitive display, the plurality of words comprises: determining a confidence score for each of the plurality of words; and displaying the plurality of words based on the confidence score of each word of the plurality of words” (Evermann ¶ 16) where the words that are displayed are those based on each word’s speech recognition confidence score.
Dragon and Evermann are analogous art because they are from the “same field of endeavor,” namely that of speech processing software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dragon and Evermann before him or her to modify the speech processing of Dragon to include the use of confidence scores of Evermann.
The motivation for doing so would have been to mitigate errors such as incorrectly displayed words. (Evermann ¶ 16). 

Regarding claim 3, the combination of Dragon and Evermann discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Dragon and Evermann discloses “wherein determining a confidence score for each of the plurality of words comprises: for each word of the plurality of words: determining a speech-to-text score” (Evermann ¶ 16) where the speech recognition confidence score is a speech-to-text score. Further, the combination of Dragon and Evermann discloses “determining a natural-language score” (Evermann ¶ 124) where the intent deduction score represents a confidence of the natural language processing. Finally, the combination of Dragon and Evermann discloses “determining a confidence score based on the speech-to-text score and the natural- language score” (Evermann ¶ 27) where the composite confidence score is based on combining the other confidence scores.

Regarding claim 9, Dragon discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Dragon does not appear to explicitly disclose “determining a user intent based on the third user input; and determining a task associated with the user intent, wherein modifying the selected word based on the third user input to provide a modified one or more words comprises performing the task.”
However, Evermann discloses “determining a user intent based on the … user input” (Evermann ¶ 17) by disclosing that the natural language processor deduces (i.e., determines) a user intent based on the user’s input. Further, Evermann discloses “determining a task associated with the user intent” (Evermann ¶ 45) by identifying the tasks to accomplish the user intent. Finally, Evermann discloses “wherein the action based on the third user input to provide the action comprises performing the task” (Evermann ¶ 46) by performing the task.
In addition, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Evermann was combined with Dragon, the determination of the intent of Evermann would be performed on the third input of Dragon and the task of Evermann would be modification of the selected word of Dragon. Therefore, the combination of Dragon and Evermann at least teaches and/or suggests the claimed limitations “determining a user intent based on the third user input” and “wherein modifying the selected word based on the third user input to provide a modified one or more words comprises performing the task,” rendering them obvious.
Dragon and Evermann are analogous art because they are from the “same field of endeavor,” namely that of speech processing software. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dragon and Evermann before him or her to modify the speech processing of Dragon to include the use if intents of Evermann.
The motivation for doing so would have been better provide satisfactory responses to the user. (Evermann ¶ 5). 

Regarding claim 10, the combination of Dragon and Evermann discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Dragon and Evermann discloses “wherein the third user input includes a replacement word and wherein modifying the selected word based on the third user input to provide a modified one or more words comprises replacing the selected word with the replacement word” (NaturallySpeaking 51) by giving an example of the user using the select command to select the word “lunch” and then receiving an additional input of “an early dinner” (i.e., a third input) and replacing (i.e., modifying) the word “lunch” with the words “an early dinner.”

Regarding claim 11, the combination of Dragon and Evermann discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Dragon and Evermann discloses “wherein the third user input includes a reference to a word of the plurality of words” (NaturallySpeaking 48) by giving an example of the third input being “italicize course,” which includes a reference to the word “course” of the plurality of words.

Claims 12-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Dragon in view of Thörn, US Publication 2015/0364140 (hereinafter Thörn).

Regarding claim 12, Dragon discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Dragon does not appear to explicitly disclose “wherein the second user input corresponds to a direction of a user's gaze.”
However, Thörn discloses a method for selecting text “wherein the … user input corresponds to a direction of a user's gaze.” (Thörn ¶ 5). A person of ordinary skill in the art prior to the effective filling date of the present invention would have recognized that when Thörn was combined with Dragon, the gaze based selection of Thörn would be used with the speech based selection of Dragon. Therefore, the combination of Dragon and Thörn at least teaches and/or suggests the claimed limitation “wherein the second user input corresponds to a direction of a user's gaze,” rendering it obvious. 
Dragon and Thörn are analogous art because they are from the “same field of endeavor,” namely that of text processing methods and systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dragon and Thörn before him or her to modify the methods of selecting text of Dragon to include the use of gaze based selection of Thörn.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Dragon teaches the “base device” for selecting and modifying text. Further, Thörn teaches the “known technique” for selecting text based on the user’s gaze that is applicable to the base device of Dragon. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because Dragon is already configured to select text in a variety of ways, such as mouse input or voice input, and is, therefore, already configured to allow for multiple methods of selecting text, meaning that the addition of another method would likely yield a predictable result and would be an improvement because it results in a software package that is easier to use for the user.

Regarding claim 13, Dragon discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Dragon does not appear to explicitly disclose “determining whether the selected word requires disambiguation; in accordance with a determination that the selected word requires disambiguation, determining a plurality of candidate words; and providing the plurality of candidate words, wherein receiving a third user input comprises receiving a selection of a candidate word of the plurality of candidate words, wherein modifying the selected word based on the third user input to provide a modified one or more words comprises replacing the selected word with the selected candidate word.”
However, Thörn discloses a method for correcting text ambiguities including the step of “determining whether the selected word requires disambiguation” (Thörn ¶ 95) where system determines that a word may be ambiguous based on the user’s selection with an eye gaze. Additionally, Thörn discloses “in accordance with a determination that the selected word requires disambiguation, determining a plurality of candidate words; and providing the plurality of candidate words” (Thörn ¶ 97, Fig. 4) by providing the candidate words “word” and “world.” Finally, Thörn discloses “wherein receiving a third user input comprises receiving a selection of a candidate word of the plurality of candidate words, wherein modifying the selected word based on the third user input to provide a modified one or more words comprises replacing the selected word with the selected candidate word” (Thörn ¶ 98) where the user selects the replacement word and that word is used to replace that word.
Dragon and Thörn are analogous art because they are from the “same field of endeavor,” namely that of text processing methods and systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dragon and Thörn before him or her to modify the methods of selecting text of Dragon to include the disambiguation detection of Thörn.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Dragon teaches the “base device” for selecting and modifying text. Further, Thörn teaches the “known technique” for determining that text is ambiguous that is applicable to the base device of Dragon. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because Dragon is already configured to select text in a variety of ways, such as mouse input or voice input, and is, therefore, already configured to allow for multiple methods of selecting text, meaning that the addition of another method would likely yield a predictable result and would be an improvement because it results in a software package that is easier to use for the user.

Regarding claim 14, the combination of Dragon and Thörn discloses the limitations contained in parent claim 13 for the reasons discussed above. In addition, the combination of Dragon and Thörn discloses “wherein displaying, on the touch-sensitive display, the plurality of words comprises: displaying the plurality of words using a word processing application, a messaging application, an email application, or any combination thereof” (NaturallySpeaking 77) where Microsoft Word is a word processing application.

Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Dragon in view of Escapa et al., US Publication 2008/0115056 (hereinafter Escapa).

Regarding claim 15, Dragon discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Dragon does not appear to explicitly disclose “wherein the first input includes a second command.”
However, Escapa discloses a method for using a text editor to enter input “wherein the first input includes a second command” (Escapa ¶ 11) in the form of a mathematical calculation command that may be solved by the text editor.
Dragon and Escapa are analogous art because they are from the “same field of endeavor,” namely that of text editors. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dragon and Escapa before him or her to modify the text editor of Dragon to include the command entry of Escapa.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Dragon teaches the “base device” for entering text into a text editor. Further, Escapa teaches the “known technique” for allowing a user to type a command into the text editor that is applicable to the base device of Dragon. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Yu et al., US Publication 2011/0175932, System and method for selecting text based on a user’s eye gaze.
Davis et al., US Publication 2012/0208592, System and method for selecting text based on a user’s eye gaze.
Gruber et al., US Publication 2013/0275164, System and method for correcting text using speech recognition.
Van Os et al., US Publication 2015/0370455, System and method for selecting ambiguous text.
Jing et al., US Publication 2017/0011742, System and method for correcting text using speech recognition.
Mathias et al., US Publication 2017/0278514, System and method for correcting text using speech recognition.
Donohoe et al., US Publication 2020/0294487, System and method for correcting text using speech recognition.
Rastrow et al., US Patent 10,339,925, System and method for correcting text using speech recognition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
This Office action has an attached requirement for information under 37 C.F.R. § 1.105.  A complete reply to this Office action must include a complete reply to the attached requirement for information.  The time period for reply to the attached requirement coincides with the time period for reply to this Office action.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176